Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 18 September 2020.  These drawings are unacceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2 & 3.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because they are replete with instances where multiple reference characters have been used to designate a single structure.  For instance reference characters “50” and “62” have both been used to designate body, “1b” and “4a” directed to tab, and “3b” and “4c” directed to rounded bottom.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because reference characters exist which neither have an associated lead line or indicate the surface or cross section on which they are placed.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  MPEP 608.02 V.  See at least 60.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from . 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base of said lid comprising an internal attachment selected from a group consisting of a match pad, a chalk pad, a porous liner and any combinations thereof of claim 16, and a protrusion on the external surface of the base of said lid of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “upper circular section”, “depth”, “outer circumference”.
The disclosure is objected to because of the following informalities: the specification is replete with instances where reference characters are not properly placed with their associated structure.  For example, “longitudinal protrusions along the internal surface of the wall (hereinafter referred to as “stabilizers”) (1a)” should be corrected to “longitudinal protrusions 1a along the internal surface of the wall (hereinafter referred to as “stabilizers”)”.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the specification is replete with instances of single reference characters being directed to multiple structures.  For example, see reference character “4a” which has been used to designate tab, straight wall container, lid, and base.
Appropriate correction is required.
The amendment filed 18 September 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added Figure 1 does not depict the clamp 1d as originally depicted.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 5 is objected to because of the following informalities:  “an external circumference” of line 4 should be corrected to “the external circumference”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “a depth” of line 5 should be corrected to “the depth”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “a circumference” of line 3 should be corrected to “the circumference.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-6, 8-13, 16-17, 21, 23, 25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal contents" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is led to be indefinite as it is unclear if the base alone forms the cup or if the upward extending walls, open end, and base together form the cup.  The limitation will be interpreted as the latter, however further clarification and correction are required.
The limitation of claim 2 that “said body comprises a depressed internal space comprising upward extending walls” in conjunction with the preamble of “child resistant straight wall container” is led to be indefinite.  It is unclear if the container has one wall or multiple.  Claims 3 and 9 are similarly led to be indefinite.
Claim 3 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 3 that “said upward extending walls curve inward to form the base of said cup” is led to be indefinite.  It is unclear if the entire base of the cup is formed by this inward curving of the upward extending walls or if the upward extending walls curve inward to form a portion of the base of said cup.  As claim 2 requires that a base of the body forms part of the cup it appears that part of the base of the cup must be formed by the base of the body.  This appears to be evidenced by the figures.  The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 4 recites the limitation "said means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is led to be indefinite in that it is unclear if “said means in which to cover the internal contents” is a newly recited structure or refers to “a cover to secure the internal contents” of claim 1 from which claim 4 depends.  In order to apply art to the claim it will be interpreted as the latter.  Further clarification and correction are required.
Claim 5 recites the limitation "said cup" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
There is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim(s) 5, as such it would not be proper to reject the claim(s) on the basis of prior art. MPEP 2173.06 II.  The metes and bounds of the limitation of “a depth equal to the depth of the lid” cannot be determined.  Depth is not found anywhere in the specification.  Further, the drawings do not appear to depict any dimension which is equal between the lid and the upper circular section which could be interpreted as a depth.
Claims 6, 8, 10, and 11 are led to be indefinite for their usage of “longitudinal”.  Longitudinal is defined as “of or relating to length or the lengthwise dimension”.  6 requires “a longitudinal projection with a circumference”, 8 requires “a longitudinal protrusion spanning along the upper portion of the outer circumference”, and 11 requires “internal divots extending longitudinally across the internal circumference”.  From the original disclosure the projection, protrusion, and divots appear to be extending circumferentially.  The claims will be interpreted as if they read circumferential.
Claim 8 recites the limitation "the upper portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outer circumference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the side wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is led to be indefinite in that it is unclear if “the side wall” is a newly recited structure or refers to “upward extending side walls” of claim 9 which claim 10 depends from.  In order to apply art to the claim it will be interpreted as the latter.  Further clarification and correction are required.
Claim 12 recites the limitation "the external surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the side wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is led to be indefinite for listing “lenses” as a material from which the lid is manufactured.  It is unclear what the metes and bounds a material of “lenses” would cover.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, 17, 21, 25, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Boxer (GB 1416489).
Claim 1:  Boxer discloses a child resistant straight wall container comprising: a container 1 (body) in which to hold the internal contents; and a cover 15 to secure the internal contents within the container 1 (body) (see fig. 1).
Claim 2:  Boxer discloses wherein said container 1 (body) comprises a depressed internal space comprising upward extending walls, an open end and a base forming a cup (see annotated fig. 1 and 4 below).

    PNG
    media_image1.png
    366
    284
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    417
    media_image2.png
    Greyscale

Claim 3:  Boxer discloses wherein said upward extending walls curve inward to form the base of said cup (see annotated fig. 1 above).
Claim 4:  Boxer discloses wherein said means in which to cover 15 the internal contents is a cover 15 (circular lid) (see fig. 1).
Claim 9:  Boxer discloses wherein said cover 15 (lid) comprises a depressed internal space comprising upward extending walls, an open end and a base (see annotated fig. 4 above).
Claim 10:  Boxer discloses wherein said cover 15 (lid) comprises camming lugs 29-31 (longitudinal protrusions) on the internal surface of the side wall wherein said camming lugs 29-31 (longitudinal protrusions) on the internal surface of the side wall stabilize said cover 15 (lid) (see fig. 2).
Claim 11:  Boxer discloses wherein said cover 15 (lid) comprises one or more internal divots located above locking lugs 25 & 26 and camming lugs 29-31 and extending longitudinally across the internal circumference of said cover 15 (lid) (see fig. 2 and 4).

Claim 13:  Boxer discloses wherein the tab portion 20 (protrusion) on the external surface of the side wall of said cover 15 (lid) is a tab portion 20 (tab) (see annotated fig. 4 above and fig. 1-2).
Claim 17:  Boxer discloses wherein the base of said cover 15 (lid) comprises a bar 36 (protrusion) on the external surface wherein said bar 36 (protrusion) forms a handle (see fig. 6).
Claim 21:  Boxer discloses wherein said cover 15 (lid) is manufactured from plastic (polymers) (see P. 2 L. 43-45)
Claim 25:  Boxer discloses wherein said container is used to store dangerous products such as drugs  and medicines (medications) (see P. 2 L. 9 and P. 1 L. 15-17).
Claim 27:  Boxer discloses the base being unitary and as such the structure is no different than what would be made by 3D printing (see fig. 1 and 4).  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Claim 29:  Boxer discloses the body being unitary and as such the structure is no different than what would be made by one-shot molding (see fig. 1 and 4).  “Even .  

Claim(s) 1, 2, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towns (US 4087016).
Claim 1:  Towns discloses a device 10 (child resistant straight wall container) comprising: a container element 11 (body) in which to hold the internal contents; and a cap element 11 (cover) to secure the internal contents within the container element 11 (body) (see fig. 5 & 6).
Claim 2:  Towns discloses wherein said container element 11 (body) comprises a depressed internal space comprising side wall 16 (upward extending walls), a mouth 20 (open end) and a bottom wall 15 (base) forming a cup (see fig. 5 and 6).
Claim 23:  Towns discloses wherein said bottom wall 15 (base) is manufactured from glass (see C. 2 L. 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boxer (GB 1416489) as applied to claim 9 above, and further in view of Virog (US 4269320).
Claim 16:  Boxer discloses the claimed invention except for wherein the base of said lid comprises an internal attachment selected from a group consisting of a match pad, a chalk pad, a porous liner and any combinations thereof.
Virog teaches a cap 11 having a top wall 12 having an internal attachment of a porous plastic liner which seals against the top of a neck (see C. 10 L. 28-35).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736